

116 S3776 IS: Elaine M. Checketts Military Families Act of 2020
U.S. Senate
2020-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3776IN THE SENATE OF THE UNITED STATESMay 20, 2020Mr. Cornyn (for himself and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo provide for the continuation of paid parental leave for members of the Armed Services in the event of the death of the child.1.Short titleThis Act may be cited as the Elaine M. Checketts Military Families Act of 2020.2.Continuation of paid parental leave upon death of childNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall amend the regulations prescribed pursuant to subsections (i) and (j) of section 701 of title 10, United States Code, to provide that the eligibility of primary and secondary caregivers for paid parental leave that has already been approved shall not terminate upon the death of the child for whom such leave is taken.